Exhibit 10.18







THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BORROWER.







$100,000.00

State of Utah

April 2, 2013




BUYER DEED OF TRUST NOTE #1




FOR VALUE RECEIVED, Tonaquint, Inc., a Utah corporation (the “Borrower”), hereby
promises to pay to The Digital Development Group Corp., a Nevada corporation
(the “Lender,” and together with the Borrower, the “Parties”), the principal sum
of $100,000.00 together with all accrued and unpaid interest thereon, fees
incurred or other amounts owing hereunder, all as set forth below in this Buyer
Deed of Trust Note #1 (this “Note”). This Note is issued pursuant to that
certain Securities Purchase Agreement of even date herewith entered into by and
between the Borrower and the Lender (as the same may be amended from time to
time, the “Purchase Agreement”), pursuant to which the Lender issued to the
Borrower that certain Secured Convertible Promissory Note in the principal
amount of $340,000.00 (as the same may be amended from time to time, the “Lender
Note”), convertible into shares of the Company’s Common Stock.  All capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.




1.

Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate of five percent
(5.0%) per annum until the full amount of the principal and fees has been paid.
 Interest shall be computed on the basis of a 365-day year for the actual number
of days elapsed.  Notwithstanding any provision to the contrary herein, in no
event shall the applicable interest rate at any time exceed the maximum interest
rate allowed under applicable law, as provided in Section 11 below.  The entire
unpaid principal balance and all accrued and unpaid interest, if any, under this
Note, shall be due and payable on or before the date that is eighteen (18)
months from the date hereof (the “Buyer Deed of Trust Note Maturity Date”).




2.

Payment. Unless prepaid, all principal and accrued interest under this Note is
payable in one lump sum on the Buyer Deed of Trust Note Maturity Date. All
payments of interest and principal shall be (i) in lawful money of the United
States of America, and (ii) in the form of immediately available funds. All
payments shall be applied first to costs of collection, if any, then to accrued
and unpaid interest, and thereafter to principal. Payment of principal and
interest hereunder shall be delivered to the Lender at the address furnished to
the Borrower for that purpose.




3.

Prepayment by the Borrower. The Borrower may, in the Borrower’s sole and
absolute discretion, pay, without penalty, all or any portion of the outstanding
balance along with any accrued but unpaid interest on this Note at any time
prior to the Buyer Deed of Trust Note Maturity Date. Notwithstanding the
foregoing, so long as no Equity Conditions Failure (as defined in the Lender
Note) has ever occurred, regardless of whether or not such Equity Conditions
Failure has been cured, the Borrower shall be required to pay the entire unpaid
principal balance and all accrued and unpaid interest, if any, under this Note
on the date that is two (2) months after the date the Lender Note is issued.
 For purposes of determining an Equity Conditions Failure, the Equity Conditions
Measuring Period (as defined in the Lender Note) will begin as of the date
hereof and continue through the Buyer Deed of Trust Note Maturity Date.  




4.

Security. The payment of this Note is secured by that certain Deed of Trust (the
“Deed of Trust”) of even date herewith executed by the Borrower, as Trustor, in
favor of the Lender, as Beneficiary, encumbering certain real property of the
Borrower, as more specifically set forth in the Deed of Trust, all the terms and
conditions of which are hereby incorporated and made a part of this Note.  The
Lender covenants and agrees to release the Deed of Trust pursuant to the terms
of Section 5.





--------------------------------------------------------------------------------




5.

Termination of Security Interest. The Lender covenants and agrees that
simultaneous with the receipt of this Note, duly executed by the Borrower, it
shall execute and deliver a Request for Full Reconveyance substantially in the
form attached hereto as Exhibit A (the “Reconveyance”), which will operate to
release the Deed of Trust upon satisfaction of the conditions for release of the
Deed of Trust set forth in the Escrow Agreement (as defined in the Purchase
Agreement). An escrow agent (the “Escrow Agent”), mutually satisfactory to the
Borrower and the Lender, shall hold the Reconveyance in escrow, subject to the
condition that the Escrow Agent may not follow the directions set forth in the
Reconveyance until all of the conditions for release of the Deed of Trust set
forth in the Escrow Agreement have been satisfied. In accordance with the terms
of the Escrow Agreement, the Reconveyance shall require that the Escrow Agent
record a Deed of Reconveyance (reconveying the Deed of Trust) the earlier of (i)
the first date on which the Buyer Deed of Trust Notes (as defined in the
Purchase Agreement) are repaid in full, or (ii) six months and three days
following the date the Deed of Trust is recorded or such later date as
determined in the sole discretion of the Borrower (the “Release Date”). For
avoidance of doubt, after the Release Date, there shall be no collateral
securing this Note.




6.

Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Lender Note) under the Lender Note or any other
note issued by the Lender in connection with the Purchase Agreement, (ii) the
Borrower exercises any Event of Default Redemption Right or Fundamental
Transaction Redemption Right (as such terms are defined in the Lender Note)
under the Lender Note, (iii) the Lender Note is accelerated for any reason, or
(iv) of a breach of any material term, condition, representation, warranty,
covenant or obligation of the Lender under any Transaction Document, the
Borrower shall be entitled to deduct and offset any amount owing by the Lender
under the Lender Note from any amount owed by the Borrower under this Note.  In
the event that the Borrower’s exercise of the Borrower’s offset rights under
this Section 6 results in the full satisfaction of the Borrower’s obligations
under this Note, then the Lender shall return this Note to the Borrower for
cancellation or, in the event this Note has been lost, stolen or destroyed, the
Lender shall provide the Borrower with a lost note affidavit in a form
reasonably acceptable to the Borrower.




7.

Default. If any of the events specified below shall occur (each, an “Event of
Default”), the Lender may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to the
Borrower.  If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Event of Default will have
occurred) if the Borrower, after receiving written notice from the Lender
demanding cure of such default, either (a) cures the default within fifteen (15)
days of the receipt of such notice, or (b) if the cure requires more than
fifteen (15) days, immediately initiates steps that the Lender deems in the
Lender’s reasonable discretion to be sufficient to cure the default and
thereafter diligently continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical. Each of the
following events shall constitute an Event of Default:  




(a)

Failure to Pay. The Borrower’s failure to make any payment when due and payable
under this Note (a “Payment Default”);




(b)

Breaches of Covenants. The Borrower’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;




(c)

Representations and Warranties. If any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
the Borrower to the Lender in writing in connection with this Note or any of the
other Transaction Documents, or as an inducement to the Lender to enter into the
Purchase Agreement, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished; and




(d)

Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against the Borrower, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of the Borrower or any guarantor.





2




--------------------------------------------------------------------------------




8.

Binding Effect; Assignment. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that neither party
shall assign any of its or his rights hereunder without the prior written
consent of the other party, except that the Borrower may assign this Note to any
of the Borrower’s Affiliates without the prior written consent of the Lender
and, furthermore, the Lender agrees that it shall not unreasonably withhold,
condition or delay its consent to any other assignment of this Note by the
Borrower.




9.

Governing Law; Venue. The terms of this Note shall be construed in accordance
with the laws of the State of Utah as applied to contracts entered into by Utah
residents within the State of Utah, which contracts are to be performed entirely
within the State of Utah.  With respect to any disputes arising out of or
related to this Note, the Parties consent to the exclusive personal jurisdiction
of, and venue in, the state courts located in Salt Lake County, State of Utah
(or in the event of federal jurisdiction, the United States District Court for
the District of Utah), and hereby waive, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdiction or to any claim that such
venue of the suit, action or proceeding is improper.




10.

Customer Identification–USA Patriot Act Notice. The Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the Lender’s
policies and practices, the Lender is required to obtain, verify and record
certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.




11.

Lawful Interest. It being the intention of the Lender and the Borrower to comply
with all applicable laws with regard to the interest charged hereunder, it is
agreed that, notwithstanding any provision to the contrary in this Note or any
of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any amount
 in excess of the maximum amount of interest permitted by law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note or any of the other Transaction
Documents, then in such event:




(a)

the provisions of this Section shall govern and control;




(b)

the Borrower shall not be obligated to pay any Excess Interest;




(c)

any Excess Interest that the Lender may have received hereunder shall, at the
option of the Lender, be (i) applied as a credit against the principal balance
due under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to the Borrower, or
(iii) any combination of the foregoing;




(d)

the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and




(e)

the Borrower shall not have any action or remedy against the Lender for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.




12.

Pronouns. Regardless of their form, all words used in this Note shall be deemed
singular or plural and shall have the gender as required by the text.





3




--------------------------------------------------------------------------------




13.

Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.




14.

Time of Essence. Time is of the essence with this Note.




15.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the Parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.




16.

Attorneys’ Fees. If any action at law or in equity is necessary to enforce this
Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.




17.

Amendments and Waivers; Remedies. No failure or delay on the part of either
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.  




18.

Notices. Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.” Either party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.




19.

Final Note. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of the Borrower and the Lender and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of the Borrower and Lender with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.













[Remainder of page intentionally left blank]











4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




BORROWER:




TONAQUINT, INC.







By: /s/ John M. Fife

John M. Fife, President







ACKNOWLEDGED, ACCEPTED AND AGREED:




THE DIGITAL DEVELOPMENT GROUP CORP.







By: /s/ Martin W. Greenwald

Name:  Martin W. Greenwald

Title:  Chief Executive Officer

 









